DEATAILED ACTION
Receipt is acknowledged of claims filed on 01/19/2022

Claims 2-23 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 18 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11140529  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 is broader in scope than Claim 1 of U.S. Patent No. 11140529  B2 and thus encompasses the subject matter of the conflicting claim.

Claim 19 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11140529  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 is broader in scope than Claim 2 of U.S. Patent No. 11140529  B2 and thus encompasses the subject matter of the conflicting claim.

Claim 20 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11140529  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 is broader in scope than Claim 4 of U.S. Patent No. 11140529  B2 and thus encompasses the subject matter of the conflicting claim.

Claim 21 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11140529  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 is broader in scope than Claim 6 of U.S. Patent No. 11140529  B2 and thus encompasses the subject matter of the conflicting claim.


Claim 22 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11140529  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 22 is broader in scope than Claim 7 of U.S. Patent No. 11140529  B2 and thus encompasses the subject matter of the conflicting claim.

Claim 23 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11140529  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 23 is broader in scope than Claim 9 of U.S. Patent No. 11140529  B2 and thus encompasses the subject matter of the conflicting claim.







B)

Allowable Subject Matter

Claims 2-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 2 and 8 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 2 nor the combination thereof.



Therefore, claims 2-17 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  
Cavalcanti (US 2018/206089 A1) ; Hoffman (US 2019/0273624 A1) ; Rasanen (US 2019/0335414 A1)



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646